DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 1, for the purpose of clarity, please remove “such as a hearing aid induction coil” in Line 8 in the cited claim. 
For claim 3, for the purpose of clarity, please change “the material of the custom ear shell” in Lines 2-3 to “a material of the custom ear shell” in the cited claim.
For claim 3, for the purpose of clarity, please change “the ear shell” in Line 4 to “the custom ear shell” in the cited claim.
For claim 4, for the purpose of clarity, please change “the surface” in Line 4 to “the planar horizontal surface” in the cited claim.
For claim 10, for the purpose of clarity, please change “the electronic components” in Line 2 to “electronic components” in the cited claim.
For claim 10, for the purpose of clarity, please change “the shape and/or size of the ear shells” in Line 3 to “shape and/or size of the custom ear shells” in the cited claim.
For claim 10, for the purpose of clarity, please change “the ear shells” in Line 4 to “the custom ear shells” in the cited claim.
For claim 10, for the purpose of clarity, please change “a specific person” in Line 4 to “the specific person” in the cited claim.
For claim 10, for the purpose of clarity, please change “the ear shells” in Line 5 to “the custom ear shells” in the cited claim.
For claim 14, for the purpose of clarity, please change “a hearing aid” in Line 1 to “the hearing aid” in the cited claim.
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653